Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ health function of calcium alginate” is vague and indefinite because it is unclear what is meant or encompassed in such limitation.  It is unclear what health function constitutes or what aspect would be considered as health function.  The limitation “ good texture” is vague and indefinite because the term good is relative.  What kind of texture is required to be considered as good texture.  The limitation “ healthy boiled noodles” is vague and indefinite because it is unclear what qualified as healthy; what does healthy indicate?  Lines 6-7, the limitation “ obtained through a mixture of raw material containing wheat flour” is vague and indefinite because it is unclear what is being obtained; is it the noodle or the powder raw material.
Claim 3 is vague and indefinite.  It is unclear if a Markush group is intended.  If so, the proper language is “ selected from the group consisting of “.
Claims 4 and 6 have the same problem as claim 1.
Claim 5 has the same problem as claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 2004147576 in view of Gaserod ( 2009/0123596).
For claims 1,4 and 6, Jp 576 discloses a method for producing boiled noodles.  The method comprises the steps of obtaining a dough by kneading flour, other raw materials with water, making the dough into noodle band, forming noodle strings with cutting blade, boiling the noodle strings and cooling the noodle strings.  The flour includes wheat flour. Calcium alginate is added to the raw materials in amount of .05-2% by weight based on the powder raw material.  For claims 3,5, the boiled noodles include udon, buckwheat noodles, pasta etc.. The noodles can be raw, boiled noodles, streamed noodles and frozen noodles. ( see pages 2-3)
Jp 576 does not discloses the amount and size of the calcium alginate as in claims 1,4,6 and the health function as in claim 2.
Gaserod discloses a gastro-activated dietary fiber comprising insoluble polysaccharide salt which is calcium alginate.  The amount used ranges from .5-15%.  Calcium alginate powder is used to provide the desired amount of insoluble polysaccharide salt.  Gaserod discloses the particle size of the insoluble alginate may affect the gastro activation process. The particle size can be controlled by grinding and/or sifting.  The particles are up to about 125 micrometers, preferably up to 75 micrometer.  The lower limit of particle size is typically dictated by product mouthfeel.  The dietary fiber is used in foods, including pasta. ( see paragraphs 0020,0031,0052,0055)
Jp 576 discloses a method of making noodles in which calcium alginate is added.  The health function in the claimed method is through the addition of calcium alginate.  Thus, whatever health property is obtained through calcium alginate, it is obvious the same is present in Jp 576 because calcium alginate is added to the raw materials.  As shown in Gaserod, calcium alginate is a dietary fiber which is known to give health benefits.  It would have been obvious to one skilled in the art to use more calcium alginate to enhance the dietary fiber of the noodles.  One skilled in the art can follow the guideline of Gaserod for the amount.  It would also have been obvious to follow the guideline of Gaserod for the particle size of the calcium alginate powder.  The claimed 270 mesh equal to 53 micrometers which falls within the ranges in Gaserod. Up to 75 encompasses any size up to 75 micrometers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer discloses process of making noodle product which contains calcium alginate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 17, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793